Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1, Figures 3-5, Claims 9-14 and 21-32 in the reply filed on 6/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claims 12 and 23 are objected to because of the following informalities:  
Claim 12 “a worm gear engaged the adjustment screw…” appears to have unintentionally deleted the word “with” in a previous amendment. Examiner believes this should be replaced with “a worm gear engaged with the engagement screw…”
Claim 23 “the door closer body” should be replaced with “the closer body” to be consistent with the language of claim 9 from which claim 23 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the worm gear causes a corresponding rotation of the worm gear”. It is unclear how the worm gear can cause rotation of itself. This has been interpreted to be “the worm causes a corresponding rotation of the worm gear”.
Claim 12 recites the limitation "the threaded sleeve" in claim 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that providing antecedent basis for the threaded sleeve makes the claim substantially identical to claim 23 and suggests cancelling claim 12 to avoid duplicate claims. For purposes of examination, claim 12 has been interpreted to incorporate the language “wherein the adjustment transmission comprises a threaded sleeve” to provide proper antecedent basis for the threaded sleeve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, 21-22, 24-25, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolov (US 4,783,882), herein referred to as ‘882.
For Claim 9, ‘882 discloses a door closer (Figure 1: 10), comprising: a closer body (11, 16); a rack (Column 2, Line 22) movably mounted in the closer body (11, 16); a pinion (Column 2, Line 23) rotatably mounted in the closer body (11, 16) and engaged with the rack; a spring (24, 26) mounted in the closer body (11, 16) and exerting a biasing force on the rack; an adjustment screw (28) rotatably mounted to the closer body (11, 16), wherein rotation of the adjustment screw (28) about a longitudinal axis adjusts (via member 30) the biasing force exerted on the rack by the spring (24, 26); a housing (12) mounted to the closer body, the housing (12) including a window (38) extending through a wall of the housing (12); an adjustment transmission (18, 20) coupled with the adjustment screw (28) wherein manipulation of the adjustment transmission (18, 20) rotates the adjustment screw (28) about the longitudinal axis to adjust (via member 30) the biasing force exerted on the rack by the spring (24, 26); and an indicator transmission (14, 32) engaged (via housing 12) with the adjustment transmission (18, 20) such that the manipulation of the adjustment transmission (18, 20) drives the indicator transmission (14, 32), the indicator transmission (14, 32) comprising an indicator (14) having one or more indicia (15), the indicator (14) mounted in the housing (12) such that the one or more indicia (15) of the indicator (14) is visible through the window (38) to provide a visual indication of a current size (indicated by alignment of first indicia 15 with second indicia 36) of the door closer (as seen in Figure 1).  
For Claim 13, ‘882 discloses the door closer of claim 9, wherein the adjustment transmission (18, 20) comprises: a first component (20) rotationally coupled with the adjustment screw (28); and a second component (18) operably connected with the first component (20) such that the second component (18) is at least selectively operable to rotate the first component (20).  
For Claim 21, ‘882 discloses the door closer of claim 9, further comprising second indicia (36) on an outer surface of the housing (12) adjacent the window (38), the second indicia (36) corresponding to a plurality of sizes (MIN and MAX as seen in Figure 1) of the door closer; and wherein the one or more indicia (15) of the indicator (14) is selectively aligned with one of the second indicia (36) to provide the visual indication of the current size of the door closer (as seen in Figure 1).  
For Claim 22, ‘882 discloses the door closer of claim 21, wherein the window (38) comprises a longitudinally-extending channel (wherein 38 is a channel which extends longitudinally as seen in Figure 1) and the second indicia (36) are positioned alongside the channel (38).  
For Claim 24, ‘882 discloses a door closer (Figure 1: 10), comprising: a door closer body (11, 16); a rack (Column 2, Line 22) movably mounted in the door closer body (11, 16); a pinion (Column 2, Line 23) rotatably mounted in the door closer body (11, 16) and engaged with the rack; a spring (24, 26) mounted in the door closer body (11, 16) and exerting a biasing force on the rack; an adjustment screw (28) rotatably mounted to the door closer body (11, 16) such that rotation of the adjustment screw (28) adjusts (via member 30) the biasing force exerted on the rack by the spring (24, 26); a housing (12) mounted to the door closer body (11, 16), the housing (12) comprising a window (38) extending through a wall of the housing (12); and an indicator (14) having one or more indicia (15), the indicator (14) movably mounted in the housing (12) such that the one or more indicia (15) of the indicator (14) is visible through the window (38) provide a visual indication of a current size (indicated by alignment of first indicia 15 with second indicia 36) of the door closer (as seen in Figure 1).  
For Claim 25, ‘882 further discloses the door closer of claim 24, further comprising an adjustment transmission (18, 20) mounted in the housing (12), wherein the adjustment transmission (18, 20) includes a first component (20) configured for coupling with the adjustment screw (28) such that the adjustment transmission (18, 20) is operable to rotate the adjustment screw (28).  
For Claim 31, ‘882 discloses the door closer of claim 24, further comprising second indicia (36) on an outer surface of the housing (12) adjacent the window (38), the second indicia (36) corresponding to a plurality of sizes (Min and MAX as seen in Figure 1) of the door closer; and wherein the one or more indicia (15) of the indicator (14) is selectively aligned with one of the second indicia (36) to provide the visual indication of the current size of the door closer (as seen in Figure 1).  
For Claim 32, ‘882 discloses the door closer of claim 31, wherein the window (38) comprises a longitudinally-extending channel (wherein 38 is a channel which extends longitudinally as seen in Figure 1) and the second indicia (36) are positioned alongside the channel (38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 4,783,882), herein referred to as ‘882, as applied to claims 9, 13, and 24-25 above, and further in view of Fritsche et al. (US 4,590,639), herein referred to as ‘639.
For Claim 10, ‘882 discloses the door closer of claim 9, except wherein the adjustment transmission comprises: a worm gear engaged the adjustment screw such that rotation of the worm gear causes a corresponding rotation of the adjustment screw; and a worm engaged with the worm gear such that rotation of the worm gear causes a corresponding rotation of the worm gear.  
‘639 teaches a door closer having an adjustment transmission which comprises a worm gear (6) engaged an adjustment screw (5) such that rotation of the worm gear (6) causes a corresponding rotation of the adjustment screw (5); and a worm (7) engaged with the worm gear (6) such that rotation of the worm (7) causes a corresponding rotation of the worm gear (6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
For Claim 11, ‘639 further teaches wherein the worm gear (6) is rotationally coupled with the adjustment screw (5) for rotation about the longitudinal axis (as seen in Figure 1), and wherein the worm is mounted for rotation about a lateral axis transverse to the longitudinal axis (as seen in Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
For Claim 14, ‘882 discloses the door closer of claim 13, except wherein the first component comprises a worm gear, and wherein the second component comprises a worm engaged with the worm gear.  
‘639 teaches a door closer having a first component comprising a worm gear (6) and a second component comprising a worm (7) engaged with the worm gear (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
For Claim 26, ‘882 discloses the door closer of claim 25, except wherein the first component comprises a worm gear engaged with the adjustment screw such that rotation of the worm gear causes a corresponding rotation of the adjustment screw; and wherein the adjustment transmission further comprises a worm engaged with the worm gear such that rotation of the worm causes a corresponding rotation of the worm gear.  
‘639 teaches a door closer with an adjustment transmission having a first component comprising a worm gear (6) engaged with an adjustment screw (9) such that rotation of the worm gear (6) causes a corresponding rotation of the adjustment screw (5); and wherein the adjustment transmission further comprises a worm (7) engaged with the worm gear (6) such that rotation of the worm (7) causes a corresponding rotation of the worm gear (6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
For Claim 27, ‘639 further teaches wherein the worm gear (6) is rotationally coupled with the adjustment screw (5) for rotation about a longitudinal axis (as seen in Figure 1), and wherein the worm (7) is mounted for rotation about a lateral axis transverse to the longitudinal axis (as seen in Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
For Claim 28, ‘882 discloses the door closer of claim 25, wherein the adjustment   transmission (18, 20) further comprises a second component (18) operably connected with the first component (20) such that the second component (18) is at least selectively operable to rotate the first component (20). ‘882 does not disclose wherein the first component comprises one of a worm gear or a worm, and wherein the second component comprises another of the worm gear or the worm.  
‘639 teaches a door closer having an adjustment transmission having a first component (6) and a second component (7) operatively connected with the first component (6) such that the second component (7) is at least selectively operable to rotate the first component (6) and wherein the first component (6) is a worm gear (6) and wherein the second component (7) is a worm (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment transmission of ‘882 with a worm and worm gear as taught by ‘639 as it is a simple substitution of one transmission mechanism for another in a manner that yields predictable results. One would be motivated to make such a modification in order to allow an installer to more easily access the adjustment transmission (because the worm is located on a lateral face rather than linearly aligned) and utilize a tool for such adjustment.
Allowable Subject Matter
Claims 23, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes that providing antecedent basis for the threaded sleeve makes claim 12 substantially identical to claim 23 and suggests cancelling claim 12 to avoid duplicate claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,180,023 is pertinent to applicant’s disclosure but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677